Exhibit 10.6

Partner Agreement Between

OZ Advisors II LP and Thomas Sipp

This Partner Agreement (as amended, modified, supplemented or restated from time
to time, this “Agreement”) dated as of July 19, 2018 and effective as of May 3,
2018 (the “Admission Date”) reflects the agreement of OZ Advisors II LP (the
“Partnership”) and Thomas Sipp (the “Limited Partner”) with respect to certain
matters concerning (i) the admission of the Limited Partner to the Partnership
upon the Admission Date; (ii) the grant by the Partnership to the Limited
Partner on the Admission Date of one Class D-36 Common Unit (as defined below)
under the Och-Ziff Incentive Plan; (iii) the provision for possible
performance-based discretionary awards to be made on a subsequent date or dates
by the Partnership to the Limited Partner in a combination of (A) additional
grants of Class A restricted share units (“RSUs”) under the Och-Ziff Incentive
Plan and (B) cash distributions, including both cash (“Current Cash”) and grants
of Deferred Cash Interests under the DCI Plan (“Deferred Cash Interests”); (iv)
a one-time, sign-on grant of RSUs under the Och-Ziff Incentive Plan; and (v) his
rights and obligations under the Amended and Restated Agreement of Limited
Partnership of the Partnership dated as of March 1, 2017 (as amended, modified,
supplemented or restated from time to time, the “Limited Partnership
Agreement”). This Agreement shall be a “Partner Agreement” (as defined in the
Limited Partnership Agreement). Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the Limited Partnership
Agreement. References in this Agreement to actions of the General Partner refer
to actions of the General Partner acting on behalf of the Partnership.

1.    Admission of the Limited Partner; Title; Term; Reporting; Quarterly
Payments.

(a)    Admission of the Limited Partner. Pursuant to the provisions of
Section 3.1(f) of the Limited Partnership Agreement, the General Partner hereby
designates a new series of Class D Common Units, which shall be “Class D-36
Common Units”. The award of one Class D-36 Common Unit described in this
Section 1(a) has been approved under the Och-Ziff Incentive Plan. The Limited
Partner shall be admitted as a limited partner of the Partnership, the General
Partner shall then cause the Limited Partner to be named as a Limited Partner in
the books of the Partnership and the Partnership shall issue to the Limited
Partner one Class D-36 Common Unit (the “Initial Class D Common Unit”) pursuant
to and subject to the Och-Ziff Incentive Plan. The Limited Partner agrees that
he shall be bound by the terms and provisions of the Limited Partnership
Agreement as of the Admission Date and shall execute the signature page of the
Limited Partnership Agreement attached hereto. Upon the Admission Date, the
Limited Partner’s initial Capital Account balance will be $0 (zero dollars). The
Limited Partner is hereby designated an “Original Partner” (for purposes of the
Limited Partnership Agreement) by the General Partner and the rights, duties and
obligations of the Limited Partner under the Limited Partnership Agreement
following his admission to the Partnership shall, except to the extent modified
by the terms of this Agreement, be the same as those of the previously admitted
Original Partners thereunder. The Limited Partner hereby agrees not to exchange
the Initial Class D Common Unit (or a Class A Common Unit into which it
converts) for so long as the Limited Partner is an Active Individual LP and
agrees that such Common Unit and any Units that the Limited Partner may receive
in a reallocation from other Partners under the Limited Partnership Agreement
shall automatically be forfeited and cancelled upon the Limited Partner ceasing
to be an Active Individual LP.



--------------------------------------------------------------------------------

(b)    Title. Upon his admission to the Partnership, the Limited Partner will
hold the title of Executive Managing Director with respect to the General
Partner and will be appointed as the Chief Financial Officer of the Och-Ziff
Group.

(c)    Reporting; Responsibilities. As Chief Financial Officer, the Limited
Partner shall report to the Chief Executive Officer of the Och-Ziff Group (the
“Chief Executive Officer”) and to the Chairperson of the Audit Committee of the
Board (as defined below). The Limited Partner shall serve as a member of any
management committees of the Och-Ziff Group during the Term (as defined below)
without compensation if requested by the Chief Executive Officer. The Limited
Partner’s responsibilities shall be determined by the Chief Executive Officer
and shall initially include oversight of Och-Ziff’s finance functions,
including, without limitation, accounting, financial controls, financial and
management reporting, budgeting and forecasting, financial planning, fund-level
accounting, internal audit, systems and risk management, public company investor
relations, treasury and capital markets, as well as active involvement in
Och-Ziff’s corporate development and strategic initiatives.

(d)    Term. The term of the Limited Partner’s services hereunder shall commence
as of the Admission Date and continue through December 31, 2020 (the “Scheduled
Expiration of the Term”) or such earlier date as the Limited Partner ceases to
be an Active Individual LP (the “Term”). If the Partnership and the Limited
Partner mutually wish to extend the Term, the parties agree to use reasonable
efforts to begin negotiation of mutually agreeable terms at least three months
prior to expiration of the Term; provided that no party is under any obligation
to do so and either party may decline to extend the Term for any reason or for
no reason. Any non-extension of the Term shall be treated as a Withdrawal
effective as of the last day of the Term for all purposes of this Agreement.

(e)    Quarterly Payments. Commencing with the Admission Date and while the
Limited Partner is an Active Individual LP, OZ Management LP shall pay to the
Limited Partner $125,000 in cash with respect to each quarter of each Fiscal
Year (a “Quarterly Payment”), with such Quarterly Payments being made in advance
on the first Business Day of each such quarter; provided that, in the General
Partner’s discretion and without duplication, some or all of the Operating
Partnerships (as defined below) may pay any portion of any Quarterly Payment;
and provided, further, that the Quarterly Payment in respect of the second
quarter of Fiscal Year 2018 was prorated based on the number of days between the
Admission Date and June 30, 2018.

2.    Performance-Based Grants of Cash Distributions and RSUs.

(a)    Performance Awards. Subject to the other terms of this Agreement, with
respect to each Fiscal Year commencing with Fiscal Year 2018 and while the
Limited Partner is an Active Individual LP, the Limited Partner shall be
eligible to receive conditional performance-based discretionary awards from the
Partnership, OZ Management LP (“OZM”) and/or OZ Advisors LP (“OZA” and, together
with the Partnership and OZM, the “Operating Partnerships”) (in aggregate, the
“Performance Award Amount,” and the sum of the Performance Award Amount for any
Fiscal Year and the Quarterly Payments made during such Fiscal Year, the “Total
Annual Amount” for such Fiscal Year), which may be provided in a combination of

 

2



--------------------------------------------------------------------------------

(x) cash distributions to be made to the Limited Partner by one or more of the
Operating Partnerships consisting of both Current Cash and grants of Deferred
Cash Interests (collectively, the “Performance Cash Distribution” and the
percentages of the Performance Award Amount represented by Current Cash and
Deferred Cash Interests, respectively, the “Current Cash Percentage” and the
“DCI Percentage”), and (y) the Annual RSU Award (as defined below, and the
percentage of the Performance Award Amount represented by the Annual RSU Award,
the “Unit Percentage”).

(b)    Target Allocations. Subject to Section 2(c) and unless determined
otherwise in the sole discretion of the Compensation Committee of the Board (the
“Compensation Committee”), the Current Cash Percentage, the DCI Percentage and
the Unit Percentage of the Performance Award Amount for any Fiscal Year shall be
determined by the Compensation Committee such that the percentages of the Total
Annual Amount for such Fiscal Year represented by Current Cash (including
Quarterly Payments), Deferred Cash Interests and the Annual RSU Award are as set
forth below (the “Target Allocation Percentages”), or as close to such Target
Allocation Percentages as possible, provided that Current Cash (including
Quarterly Payments) shall represent not less than 60% of the Total Annual Amount
for any Fiscal Year.

 

Payments & Distributions comprising the Total Annual Amount

   Target Allocation
Percentage

Current Cash (including Quarterly Payments)

   60%

Deferred Cash Interests

   15%

Annual RSU Award

   25%

(c)    Guaranteed Minimum Performance Award Amount. Subject to Section 2(d) but
notwithstanding any other provisions of this Section 2 to the contrary, the
Total Annual Amount in respect of: (i) Fiscal Year 2018 may be no less than
$1,831,043.96; and (ii) each of Fiscal Years 2019 and 2020 may be no less than
$2,000,000 (such minimum amount in respect of such Fiscal Year, the “Minimum
Annual Amount”). The portions of the Performance Award Amount in respect of any
Minimum Annual Amount to be distributed in the form of Current Cash, Deferred
Cash Interests and an Annual RSU Award shall equal 60%, 15% and 25% of the
Annual Minimum Amount, respectively, unless otherwise determined in the sole
discretion of the Compensation Committee prior to the beginning of the Fiscal
Year to which a Performance Award Amount pertains or, with respect to Fiscal
Year 2018, within thirty (30) days following the Admission Date.

(d)    Awards. Subject to Section 2(c), in order to be eligible for any portion
of the Performance Award Amount in respect of any Fiscal Year, the Limited
Partner shall not have ceased to be an Active Individual LP, in each case as of
the applicable distribution date and must not have provided notice of his
intention to become subject to a Withdrawal pursuant to clause (C) (Resignation)
of Section 8.3(a)(i) of the Limited Partnership Agreement (a “Withdrawal due

 

3



--------------------------------------------------------------------------------

to Resignation”) on or before such date as provided in Sections 3 or 4, as
applicable. All decisions relating to any Performance Award Amounts, including,
without limitation, the amount of any such Performance Award Amount for such
Fiscal Year, shall be determined in the sole discretion of the Compensation
Committee based on a recommendation of the Chief Executive Officer and on any
performance criteria or other considerations they determine to be appropriate,
including, but not limited to, the Limited Partner’s performance, the overall
performance and growth of Och-Ziff and the aggregate amount of distributions and
Quarterly Payments made to the Limited Partner by the Operating Partnerships
with respect to any Fiscal Year. All such determinations by the Compensation
Committee shall be final. Subject to Section 2(c), any such determinations to
award a Performance Award Amount in respect of a Fiscal Year shall not create or
imply any obligation to award a Performance Award Amount for any other Fiscal
Year.

(e)    Withdrawal Without Cause Prior to Scheduled Expiration of Term.

(i)    If the Term is terminated by the Partnership and the Limited Partner is
subject to a Withdrawal pursuant to clause (B) (PPC Termination) of
Section 8.3(a)(i) of the Limited Partnership Agreement or a Special Withdrawal
(such Withdrawal or Special Withdrawal, a “Withdrawal without Cause”) prior to
the Scheduled Expiration of the Term, the Limited Partner shall be entitled to
receive a severance benefit (the “Severance Benefit”) in an amount equal to the
product of:

(A) fifty percent (50%); and

(B) the difference between (1) an amount equal to the sum of (x) the pro-rated
portion of the Quarterly Payment in respect of the second quarter of Fiscal Year
2018 and (y) $5,750,000, less (2) the aggregate amount of Quarterly Payments and
Performance Award Amounts paid or awarded (based on their grant date fair value
as applicable) to the Limited Partner prior to the date of such Withdrawal;
provided that, solely for purposes of this Section 2(e)(i), no Performance Award
Amount shall be deemed to be more than $1,500,000.

(ii)    The Severance Benefit shall be paid by one or more of the Operating
Partnerships in a lump sum in Current Cash on or prior to the sixtieth (60th)
day following the date of Withdrawal or Special Withdrawal of the Limited
Partner and any applicable six-month delay described in Section 14. The
Operating Partnerships’ obligation to pay the Severance Benefit is subject to
the Limited Partner’s compliance with Section 7 below.

3.    Performance Cash Distributions. Unless determined otherwise in the sole
discretion of the Compensation Committee and subject to Section 2, the Limited
Partner may conditionally receive the portion of the Performance Award Amount to
which he may be entitled in respect of any applicable Fiscal Year in the form of
a Performance Cash Distribution as follows:

(a)    as of January 15 of the subsequent Fiscal Year, the Limited Partner may
conditionally receive distributions of Current Cash from the Operating
Partnerships equal to the Current Cash Percentage of such Performance Award
Amount (excluding for this purpose amounts previously paid as Quarterly
Payments); and

 

4



--------------------------------------------------------------------------------

(b)    as of the 4Q Distribution Date relating to such Fiscal Year, the Limited
Partner may conditionally receive a portion of the Performance Cash Distribution
equal to the DCI Percentage of such Performance Award Amount in the form of a
grant of Deferred Cash Interests relating to one or more OZ Funds (as defined in
the DCI Plan) in accordance with the DCI Plan, such grant to be made by the
Partnership and/or the other Operating Partnerships in the sole discretion of
the General Partner.

Any distributions of Current Cash or Deferred Cash Interests to be made to the
Limited Partner under this Section 3 may be made by one or more of the Operating
Partnerships in the proportions determined by the General Partner in its sole
discretion. Any portion of any Performance Cash Distribution (excluding any
Deferred Cash Interests) or any other cash payment to be distributed or paid to
the Limited Partner by the Partnership may be made as a distribution of Net
Income allocated to a Class C Non-Equity Interest in accordance with the Limited
Partnership Agreement or pursuant to a different arrangement structured by the
General Partner in its sole discretion.

4.    Award of RSUs.

(a)    The Limited Partner will conditionally receive the Unit Percentage of
such Performance Award Amount in the form of an award made by OZM to the Limited
Partner on or about January 31 of the following Fiscal Year of a number of RSUs
under the Och-Ziff Incentive Plan (an “Annual RSU Award”) equal to the RSU
Equivalent Amount (as defined below); provided that, prior to receiving each
such award, the Limited Partner has entered into an Award Document (as defined
in the Och-Ziff Incentive Plan) with respect to each such award. The RSUs
granted under each Annual RSU Award will vest as provided and subject to the
conditions set forth in Section 6(a)(iii) below. Each vested RSU shall be
settled, in the sole discretion of the Board of Directors of Och-Ziff (the
“Board”), either by the delivery of (1) one Class A Share (as defined in the
Och-Ziff Incentive Plan) or (2) cash equal to the Fair Market Value (as defined
in the Och-Ziff Incentive Plan) of one Class A Share.

(b)    Upon any award of RSUs in respect of an Annual RSU Award, the Limited
Partner and OZM will enter into an Award Document in the form prescribed by the
Administrator (as defined in the Och-Ziff Incentive Plan) of the Och-Ziff
Incentive Plan, consistent with the terms set forth herein. The Limited Partner
will be credited with Distribution Equivalents (as defined in the Och-Ziff
Incentive Plan) with respect to the RSUs, calculated as described in the Award
Document. The Distribution Equivalents shall be settled on the same date as the
RSUs in respect of which such Distribution Equivalents are awarded.
Additionally, at the sole discretion of the Administrator, such Distribution
Equivalents may be eligible to receive additional Distribution Equivalents.

(c)    RSU Equivalent Amount. For purposes of any RSUs to be awarded as part of
a Performance Award Amount under this Section 4:

(i)    the term “RSU Equivalent Amount” shall mean the quotient of the Unit
Percentage of such Performance Award Amount divided by the RSU Fair Market
Value, rounded to the nearest whole number; and

 

5



--------------------------------------------------------------------------------

(ii)    the term “RSU Fair Market Value” shall mean the average of the closing
price on the New York Stock Exchange of Class A Shares for the ten (10) trading
day period beginning (and including) December 11 (or the next trading day in the
event that December 11 is not a trading day) of the year to which the award
relates.

For example, if the Limited Partner’s Unit Percentage of such Performance Award
Amount for a Fiscal Year is $1,000,000, and the average closing price of Class A
Shares for the ten (10) trading day period beginning December 11 of such Fiscal
Year is $25 per share, then the Limited Partner would receive an award of 40,000
RSUs (($1,000,000 / $25.00) = 40,000 RSUs).

5.    Sign-On RSU Grant.

(a)    Upon the Admission Date, the Limited Partner shall be entitled to receive
a grant of 3,000,000 RSUs from OZM under the Och-Ziff Incentive Plan (the
“Sign-On RSUs”), as generally provided in this Section 5, and subject in all
events to the terms and conditions of the Och-Ziff Incentive Plan and the
related Award Document. The Sign-On RSUs shall be granted as soon as practicable
following the Admission Date; provided that the Limited Partner enters into an
Award Document with respect to such grant.

(b)    The Sign-On RSUs will vest in three equal annual installments on each of
the first three anniversaries of the Admission Date; provided that the Limited
Partner must be an Active Individual LP on each such vesting date and must not
have provided notice of his intention to become subject to a Withdrawal due to
Resignation on or before each such vesting date; provided, further, that: (i) if
the Term is terminated by the Partnership and the Limited Partner is subject to
a Withdrawal without Cause prior to the Scheduled Expiration of the Term, then
50% of any unvested Sign-On RSUs shall remain outstanding and continue to vest
on the date (or dates) such Sign-On RSUs would have otherwise vested as if the
Limited Partner had remained an Active Individual LP on each applicable vesting
date (and the remaining 50% of any unvested Sign-On RSUs shall be forfeited) or
(ii) if the Limited Partner ceases to be an Active Individual LP due to his
death or Disability prior to the Scheduled Expiration of the Term or if the Term
is not extended pursuant to Section 1(d), in either case, then any unvested
Sign-On RSUs shall remain outstanding and continue to vest on the date (or
dates) such Sign-On RSUs would have otherwise vested as if the Limited Partner
had remained an Active Individual LP on each applicable vesting date. Any
continued vesting of the Sign-On RSUs permitted under the terms of this
Agreement after the Limited Partner ceases to be an Active Individual LP is
subject to the Limited Partner’s (or the Limited Partner’s legal representative
or estate, as applicable) compliance with Section 7 below. If the Limited
Partner breaches any of the covenants set forth in Section 2.13(b)(i) (as
modified hereunder) and Section 2.13(b)(ii) of the Limited Partnership
Agreement, then the consequences shall be as set forth in Section 6(b)(ii).

(c)    Each vested Sign-On RSU shall be settled, in the sole discretion of the
Administrator, either by the delivery of (1) one Class A Share (as defined in
the Och-Ziff Incentive Plan) or (2) cash equal to the Fair Market Value (as
defined in the Och-Ziff Incentive Plan) of one Class A Share. As set forth in
the applicable Award Document, the Limited Partner will be credited with
Distribution Equivalents with respect to the Sign-On RSUs, as calculated and
described in the Award Document. The Distribution Equivalents shall be settled
on the same date as the Sign-On RSUs in respect of which such Distribution
Equivalents are awarded. Additionally, at the sole discretion of the
Administrator, such Distribution Equivalents may be eligible to receive
additional Distribution Equivalents.

 

6



--------------------------------------------------------------------------------

6.    Withdrawal, Vesting, Transfer, Exchange and Non-Compete Provisions.

(a)    Withdrawal, Vesting, Transfer and Exchange.

(i)    Initial Class D Common Unit. The following changes shall apply to the
provisions of Sections 2.13(g), 8.3(a)(ii) and 8.4(b) of the Limited Partnership
Agreement with respect to the Limited Partner and any Related Trusts, and his or
their Initial Class D Common Unit: (A) the Initial Class D Common Unit shall be
treated as a Class A Common Unit thereunder, (B) the Initial Class D Common Unit
shall be conditionally vested upon issuance, subject to the other terms hereof,
(C) the consequences of any breach by the Limited Partner of any of the
covenants set forth in Section 2.13(b)(i) (as modified hereunder) and
Section 2.13(b)(ii) of the Limited Partnership Agreement shall be as set forth
in Section 6(b)(ii), and (D) if the Initial Class D Common Unit (or any Class A
Common Unit acquired in respect thereof) is reallocated under Section 6(b)(ii)
below, any such reallocated Common Units shall remain vested.

(ii)    Deferred Cash Interests. Deferred Cash Interests shall vest as specified
in the DCI Plan and any Award Agreement (as defined in the DCI Plan) entered
into by the Limited Partner with respect to the grant of such Deferred Cash
Interests, and additionally the consequences with respect to the Deferred Cash
Interests of any breach by the Limited Partner of any of the covenants set forth
in Section 2.13(b)(i) (as modified hereunder) and Section 2.13(b)(ii) of the
Limited Partnership Agreement shall be as set forth in Section 6(b)(ii);
provided, that notwithstanding the terms of any Award Agreement to the contrary,
if the Term is terminated by the Partnership and the Limited Partner is subject
to a Withdrawal without Cause prior to the Scheduled Expiration of the Term, the
Deferred Cash Interests thereunder will continue to vest on the date (or dates)
the Deferred Cash Interests would have otherwise vested as if the Limited
Partner had remained an Active Individual LP on each applicable vesting date;
provided, further, that any continued vesting of Deferred Cash Interests
permitted under the terms of this Agreement, the DCI Plan or any Award Agreement
after the Limited Partner ceases to be an Active Individual LP is subject to the
Limited Partner’s compliance with Section 7 below, and if the Limited Partner
breaches any of the covenants set forth in Section 2.13(b)(i) (as modified
hereunder) and Section 2.13(b)(ii) of the Limited Partnership Agreement, then
the consequences shall be as set forth in Section 6(b)(ii). The benefits under
this Section 6(a)(ii) shall not duplicate any other benefits provided under
Section 2(e).

(iii)    Annual RSU Awards. Thirty-three and one-third percent (33-1/3%) of the
number of RSUs granted under any Annual RSU Award will vest on January 31 of the
calendar year following the grant date of the relevant award and, thereafter, on
the first and second anniversaries of such initial vesting date (each, a “Vest
Date”), provided that: (i) the Limited Partner will have no right to any
unvested RSUs on any such Vest Date if the Limited Partner is not an Active
Individual LP on such Vest Date, except that the unvested RSUs shall not be
forfeited and shall vest on the date such RSUs would have otherwise vested if
the Limited Partner ceases to be an Active Individual LP due to death or
Disability, or as a result of a

 

7



--------------------------------------------------------------------------------

Withdrawal without Cause; (ii) any continued vesting of RSUs permitted under the
terms of this Agreement after the Limited Partner ceases to be an Active
Individual LP is subject to the Limited Partner’s compliance with Section 7
below; and (iii) if the Limited Partner breaches any of the covenants set forth
in Section 2.13(b)(i) (as modified hereunder) and Section 2.13(b)(ii) of the
Limited Partnership Agreement, then the consequences shall be as set forth in
Section 6(b)(ii). The benefits under this Section 6(a)(iii) shall not duplicate
any other benefits provided under Section 2(e).

(b)    Non-Competition Provisions.

(i)    Non-Competition Covenant. Notwithstanding any provisions hereof or of the
Limited Partnership Agreement to the contrary, the Restricted Period with
respect to the Limited Partner shall, solely for purposes of Section 2.13(b)(i)
of the Limited Partnership Agreement, conclude on the last day of the 12-month
period immediately following the date of the Limited Partner’s Special
Withdrawal or Withdrawal.

(ii)    Consequences of Breach. All grants of Performance Cash Distributions,
the Initial Class D Common Unit, RSUs (including, for the avoidance of doubt,
Sign-On RSUs) and Deferred Cash Interests hereunder shall be conditionally
granted subject to the Limited Partner’s compliance with the covenants set forth
in Section 2.13(b)(i) (as modified hereunder) and Section 2.13(b)(ii) of the
Limited Partnership Agreement. Without limitation or contradiction of the
foregoing, and in addition to the applicability of Section 2.13(g) of the
Limited Partnership Agreement, the Limited Partner agrees that it would be
impossible to compute the actual damages resulting from a breach of any such
covenants, and that the amounts set forth in this Section 6(b)(ii) are
reasonable and do not operate as a penalty, but are a genuine pre-estimate of
the anticipated loss that the Partnership and other members of the Och-Ziff
Group would suffer from the Limited Partner’s breach of any such covenants. In
the event the Limited Partner breaches any such covenants, then the Limited
Partner shall have failed to satisfy the condition subsequent to the grants of
Performance Cash Distributions, the Initial Class D Common Unit, RSUs and
Deferred Cash Interests and the Limited Partner agrees that:

(A) on or after the date of such breach, the Initial Class D Common Unit (or any
Class A Common Units acquired in respect thereof) received by the Limited
Partner and all allocations and distributions on such Common Units that would
otherwise have been received by the Limited Partner on or after the date of such
breach shall thereafter be reallocated from the Limited Partner in accordance
with Section 2.13(g) of the Limited Partnership Agreement;

(B) on or after the date of such breach, no allocations shall be made to the
Limited Partner’s Capital Accounts and no distributions shall be made to the
Limited Partner in respect of the Initial Class D Common Unit (or any Class A
Common Units acquired in respect thereof);

(C) on or after the date of such breach, any RSUs and Deferred Cash Interests
held by the Limited Partner shall be forfeited by the Limited Partner and
cancelled and all allocations and distributions in respect of such RSUs and
Deferred Cash Interests that would otherwise have been received by the Limited
Partner on or after the date of such breach shall not thereafter be made;

 

8



--------------------------------------------------------------------------------

(D) on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreement) of the Initial Class D Common Unit (or any
Class A Common Units acquired in respect thereof), RSUs or Deferred Cash
Interests of the Limited Partner shall be permitted under any circumstances
notwithstanding anything to the contrary in any other agreement;

(E) on or after the date of such breach, no sale, exchange, assignment, pledge,
hypothecation, bequeath, creation of an encumbrance, or any other transfer or
disposition of any kind may be made of any of the Class A Shares acquired by the
Limited Partner upon the settlement of any RSUs or through an exchange pursuant
to the Exchange Agreement of any Class A Common Units acquired by the Limited
Partner in respect of the Initial Class D Common Unit (collectively, “Received
Class A Shares”);

(F) on the Reallocation Date, the Limited Partner shall immediately:

 

  (v) pay to the Continuing Partners, in accordance with Section 2.13(g) of the
Limited Partnership Agreement, a lump-sum cash amount equal to the sum of:
(i) the total after-tax proceeds received by the Limited Partner for any
Received Class A Shares that were transferred during the twenty-four (24) month
period prior to the date of such breach; and (ii) any distributions received by
the Limited Partner during such twenty-four (24) month period on Received
Class A Shares;

 

  (w) transfer any Received Class A Shares held by the Limited Partner on and
after the date of such breach to the Continuing Partners in accordance with
Section 2.13(g) of the Limited Partnership Agreement;

 

  (x) pay to the Continuing Partners in accordance with Section 2.13(g) of the
Limited Partnership Agreement a lump-sum cash amount equal to the sum of:
(i) the total after-tax proceeds received by the Limited Partner for any
Received Class A Shares that were transferred on or after the date of such
breach; and (ii) all distributions received by the Limited Partner on or after
the date of such breach on Received Class A Shares;

 

  (y) pay to the Continuing Partners in proportion to the total number of
Original Common Units owned by each such Continuing Partner and its Original
Related Trusts a lump-sum cash amount equal to the total after-tax amount
received by the Limited Partner as Performance Cash Distributions (including any
cash distributions in respect of Deferred Cash Interests) during the twenty-four
(24) month period prior to the date of such breach; and

 

9



--------------------------------------------------------------------------------

  (z) pay to OZM (or as it directs) a lump-sum cash amount equal to the amounts
received by the Limited Partner in respect of any of the Severance Benefit prior
to the date of such breach.

(c)    Cross-References. References in the Limited Partnership Agreement to
Sections thereof (including Sections 2.13(b), 2.13(g), 8.3(a)(ii) and 8.4(b))
that are modified by this Agreement shall be deemed to refer to such Sections as
modified hereby.

(d)    Compensation Forfeiture. Notwithstanding anything contained herein to the
contrary, upon the Limited Partner’s Withdrawal for Cause, any equity awards
(including without limitation, any Received Class A Shares, the Initial Class D
Common Unit, any Class A Common Units and any RSUs), in each case, received by
the Limited Partner in the twenty-four (24) month period prior to the date of
Withdrawal shall be treated as provided in Section 6(b)(ii) as if the Limited
Partner breached the covenants described in Section 6(b)(ii).

7.    Conditions Precedent. As a condition precedent to (i) any continued
vesting of RSUs permitted under the terms of this Agreement after the Limited
Partner ceases to be an Active Individual LP or (ii) any continued vesting of
Deferred Cash Interests that may be permitted under the terms of this Agreement,
the DCI Plan or any Award Agreement after the Limited Partner ceases to be an
Active Individual LP, in either case the Limited Partner (or for purposes of
clause (x), the Limited Partner’s legal representative or estate, as applicable)
must: (x) execute a general release agreement in compliance with Section 8.3(g)
of the Limited Partnership Agreement and such general release must become
effective as provided therein, and (y) continue to comply with all applicable
obligations and restrictions set forth in this Agreement, the Limited
Partnership Agreement, or any other agreement between the Limited Partner and
the Partnership, including, without limitation, any restrictive covenants to
which the Limited Partner is subject.

8.    Distributions. The Limited Partner shall be entitled to receive
distributions from the Partnership in respect of the Initial Class D Common Unit
with respect to the income earned by the Partnership beginning in the fiscal
quarter during which the Promotion Date occurred that are equivalent to those
generally distributable to the Partners of the Partnership in respect of their
Common Units. The amount of distributions per Common Unit made by each of the
Operating Partnerships shall be determined by the General Partner in its
discretion based on the services performed for the Operating Partnerships by all
of the Individual Limited Partners, as such services are determinative of the
performance of each of the Operating Partnerships.

9.    Relocation. OZM shall reimburse the Limited Partner for reasonable costs
associated with a relocation to the New York area, subject to OZM’s policies on
relocation benefits.

10.    Entire Agreement. This Agreement, together with any other agreements
entered into on the date hereof between the Limited Partner and the Partnership
or its Affiliates,

 

10



--------------------------------------------------------------------------------

contains the entire agreement and understanding among the parties as to the
subject matter hereof and supersedes and replaces any prior oral or written
agreements between the Limited Partner and the Partnership or its Affiliates,
including the CFO Term Sheet dated April 15, 2018 acknowledged and agreed by
Och-Ziff and the Limited Partner.

11.    Compensation Clawback. As a highly regulated, global alternative asset
management firm, Och-Ziff has had a long-standing commitment to ensure that its
partners, officers and employees adhere to the highest professional and personal
standards. In the case of fraud, misconduct or malfeasance by any of its
partners, officers or employees, including, without limitation any fraud,
misconduct or malfeasance that leads to a restatement of Och-Ziff’s financial
results, or as required by law, the Compensation Committee would consider and
likely pursue a disgorgement of prior compensation, where appropriate based on
the facts and circumstances. The Compensation Committee will adopt and amend
clawback policies, as it determines to be appropriate, including, without
limitation, to comply with the final implementing rules regarding compensation
clawbacks mandated by the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and any other applicable law. The Compensation Committee may extend
and apply such clawback provisions to similarly situated levels of partners that
may not be required to be covered by applicable law as it determines to be
necessary or appropriate in its discretion. The Limited Partner hereby consents
to comply with all of the terms and conditions of any such compensation clawback
policy adopted by the Compensation Committee which may apply to the Limited
Partner and other similarly situated partners on or after the Admission Date,
and also agrees to perform all further acts and execute, acknowledge and deliver
any documents and to take any further action requested by Och-Ziff to give
effect to the foregoing.

12.    Acknowledgment. The Limited Partner acknowledges that he has been given
the opportunity to ask questions of the Partnership and has consulted with
counsel concerning this Agreement to the extent the Limited Partner deems
necessary in order to be fully informed with respect thereto.

13.    Miscellaneous.

(a)    Limited Partner Representations and Covenants. The Limited Partner hereby
represents and warrants to the Partnership that the execution and delivery of
this Agreement by the Limited Partner and the Partnership and the performance by
the Limited Partner of his duties hereunder shall not constitute a breach of, or
otherwise contravene or conflict with or cause a default under, the terms of any
employment agreement or other contract, agreement, policy, instrument, order,
judgment or decree to which the Limited Partner is a party or by which the
Limited Partner is bound. The Limited Partner further represents and warrants
that all information that he has provided to the Och-Ziff Group about himself in
response to questionnaires or otherwise is true. The Limited Partner represents
and warrants that he has not previously engaged in, nor is currently engaging
in, any activity that would violate any Och-Ziff Group policy on political
contributions or conflicts of interest, determined as if he were an employee
covered by each such policy, but disregarding in respect of the conflict of
interest policy any investments disposed of prior to the Effective Date. In
furtherance of this representation, the Limited Partner has fully disclosed on
Exhibit A hereto his ownership and role in respect of the two fintech companies
named thereon. The Limited Partner shall seek the

 

11



--------------------------------------------------------------------------------

prior written approval of the Chief Compliance Officer in the event that any
such activities may be deemed to raise a potential or actual conflict of
interest. The Limited Partner hereby represents and warrants to the Partnership
that no commission or finder’s fee, or any other amount of whatever nature or
kind, was indirectly or directly incurred in connection with the recruitment of
the Limited Partner.

(b)    Any notice required or permitted under this Agreement shall be given in
accordance with Section 10.10 of the Limited Partnership Agreement.

(c)    Except as specifically provided herein, this Agreement cannot be amended
or modified except by a writing signed by both parties hereto. The Compensation
Committee in its sole discretion may amend the provisions of this Agreement
relating to Performance Cash Distributions, RSUs or Deferred Cash Interests, or
the terms of any such awards that have been granted, in whole or in part, at any
time, if the Compensation Committee determines in its sole discretion that the
adoption of any such amendments are necessary or desirable to comply with
applicable law.

(d)    This Agreement and any amendment hereto made in accordance with
Section 13(c) hereof shall be binding as to the Limited Partner’s executors,
administrators, estates, heirs and legal successors, and nominees and
representatives, and may be executed in several counterparts with the same
effect as if the parties executing the several counterparts had all executed one
counterpart.

(e)    This Agreement shall be governed by, interpreted, construed and enforced
in accordance with the laws of the State of Delaware, other than any provision,
right or obligation in respect of Section 2.13 of the Limited Partnership
Agreement, which shall be governed by, interpreted, construed and enforced in
accordance with the laws of the State of New York without regard to choice of
law rules that would apply the law of any other jurisdiction. If any provision
of this Agreement shall be deemed invalid or unenforceable as written, it shall
be construed, to the greatest extent possible, in a manner which shall render it
valid and enforceable, and any limitations on the scope or duration of any such
provision necessary to make it valid and enforceable shall be deemed to be part
thereof, and no invalidity or unenforceability of any provision shall affect any
other portion of this Agreement unless the provision deemed to be so invalid or
unenforceable is a material element of this Agreement, taken as a whole.

(f)    The failure by any party hereto to enforce at any time any provision of
this Agreement, or to require at any time performance by any party hereto of any
provision hereof, shall in no way be construed as a waiver of such provision,
nor in any way affect the validity of this Agreement or any part hereof, or the
right of any party hereto thereafter to enforce each and every such provision in
accordance with its terms.

(g)    The Limited Partner acknowledges and agrees that, in the event of any
conflict between the terms of the Limited Partnership Agreement and the terms of
this Agreement with respect to the rights and obligations of the Limited
Partner, the terms of this Agreement shall control. Except as specifically
provided herein, this Agreement shall not otherwise affect or modify any of the
terms of the Limited Partnership Agreement.

 

12



--------------------------------------------------------------------------------

(h)    Any remedies provided for in this Agreement shall be cumulative in nature
and shall be in addition to any other remedies whatsoever (whether by operation
of law, equity, contract or otherwise) which any party may otherwise have.

(i)    For all purposes under this Agreement, all references to any equity
interests held by the Limited Partner shall be deemed to include equity
interests held by his Related Trusts.

(j)    Upon the Limited Partner ceasing to be an Active Individual LP for any
reason (other than death), the Limited Partner hereby agrees to immediately
resign from all positions (including, without limitation, any management,
officer or director position) that the Limited Partner holds in the Och-Ziff
Group (or with any entity in which the Och-Ziff Group has made any investment)
as of the date the Limited Partner ceases to be an Active Individual LP, and to
execute and deliver any such documentation reasonably required by the Och-Ziff
Group as may be necessary or appropriate to enable the Och-Ziff Group (or any
entity in which the Och-Ziff Group has made an investment) to effectuate such
resignation(s). Notwithstanding the foregoing, the Limited Partner’s execution
of this Agreement shall be deemed the grant by the Limited Partner to the
officers of each entity in the Och-Ziff Group, if applicable, of a limited power
of attorney to sign in the Limited Partner’s name and on the Limited Partner’s
behalf such documentation solely for the limited purposes of effectuating such
resignation(s).

14.    Section 409A. This Agreement as well as payments and benefits under this
Agreement are intended to be exempt from, or to the extent subject thereto, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted in accordance therewith. Notwithstanding anything
contained herein to the contrary, the Limited Partner shall not be considered to
have terminated employment with the Partnership for purposes of any payments
under this Agreement which are subject to Section 409A until the Limited Partner
has incurred a “separation from service” from the Partnership within the meaning
of Section 409A. Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A and any payments described in this Agreement that are due within
the “short term deferral period” as defined in Section 409A of the Code shall
not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid an accelerated
or additional tax under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six (6)-month period immediately following the Limited Partner’s separation
from service shall instead be paid on the first business day after the date that
is six (6) months following the Limited Partner’s separation from service (or,
if earlier, the Limited Partner’s date of death). To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to the Limited Partner shall be paid to the Limited Partner on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in kind benefits provided
to the Limited Partner) during one year may not affect amounts reimbursable or
provided in any subsequent year.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

Exhibit 10.6

IN WITNESS WHEREOF, this Partner Agreement is executed and delivered as of the
date first written above by the undersigned, and the undersigned do hereby agree
to be bound by the terms and provisions set forth in this Partner Agreement.

 

GENERAL PARTNER:

 

OCH-ZIFF HOLDING LLC,

a Delaware limited liability company

By:     /s/ Robert Shafir Name:  Robert Shafir Title:  Chief Executive Officer

 

THE LIMITED PARTNER: /s/ Thomas M. Sipp Thomas M. Sipp



--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

OZ ADVISORS II LP

SIGNATURE PAGE

By his signature below, the undersigned hereby agrees that effective as of the
Admission Date, the undersigned shall (i) be bound by each and every term and
provision of the Agreement of Limited Partnership of OZ Advisors II LP, as the
same may be duly amended from time to time in accordance with the provisions
thereof (the “Limited Partnership Agreement”), and (ii) become and be a party to
the Limited Partnership Agreement.

 

/s/ Thomas M. Sipp Thomas M. Sipp

Accepted and Agreed to on the Admission Date by:

 

OZ ADVISORS II LP By:  

Och-Ziff Holding LLC,

its General Partner

By:       /s/ Robert Shafir Name:  Robert Shafir Title:  Chief Executive Officer

 

15



--------------------------------------------------------------------------------

Exhibit A

Magis Partners

Fiduciary Exchange

 

16